[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 08-14466
                                                           MARCH 16, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________                CLERK

                 D. C. Docket No. 00-00010-CR-2-JTC-3

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ANTHONY JEROME ADAWAY,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (March 16, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Anthony Jerome Adaway appeals his 24-month sentence for revocation of

supervised release. He argues that the district court unreasonably exceeded the

recommended guideline range of 8 to 14 months and imposed the statutory

maximum. He contends that his sentence was the same length that he would have

received if he had committed a serious felony instead of the misdemeanors he

actually committed that led to the revocation. He asserts the district court failed to

avoid unwarranted sentencing disparities with other defendants. Adaway argues

that the court should have given more weight to the guideline recommendation.

      We review a sentence imposed for revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106 (11th Cir. 2006).

The Supreme Court has stated that when reviewing for reasonableness, courts of

appeal are to apply the deferential abuse of discretion standard. Gall v. United

States, 552 U.S. ___, ___, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).

      The court may, after considering certain § 3553(a) factors, revoke a term of

supervised release and sentence the defendant to prison. 18 U.S.C. § 3583(e)(3).

The factors considered include: (1) the nature and circumstances of the offense and

the history and characteristics of the defendant; (2) the need for the sentence to

afford adequate deterrence to criminal conduct; (3) protecting the public from

further crimes of the defendant; (4) providing the defendant with needed



                                           2
educational, vocational training, or medical care; (5) the Sentencing Guidelines

range; (6) pertinent policy statements of the Sentencing Commission; (7) the need

to avoid unwarranted sentencing disparities; and (8) the need to provide restitution

to victims. 18 U.S.C. §§ 3553(a)(1), (2)(B)-(D), (4)-(7), 3583(e).

      When reviewing a sentence, we must first determine that the “district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence-including an

explanation for any deviation from the Guidelines range.” Gall, 552 U.S. at ___,

128 S.Ct. at 597. If we conclude that the district court made no procedural errors,

we “should then consider the substantive reasonableness of the sentence imposed.”

Id.

       There is a “range of reasonable sentences from which the district court may

choose.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The

challenger “bears the burden of establishing that the sentence is unreasonable in

light of both [the] record and the factors in section 3553(a).” Id. The district court

need not state on the record that it has explicitly considered each factor and need

not discuss each factor. Id. at 786. Rather, “an acknowledgment by the district



                                           3
court that it has considered the defendant’s arguments and the factors in section

3553(a) is sufficient under [United States v. Booker, 543 U.S. 220, 125 S.Ct. 738,

160 L.Ed.2d 621 (2005)].” Id.

      The maximum term of imprisonment for revocation of supervised release is

two years where the offense that resulted in the supervised release was a Class C

felony. 18 U.S.C. § 3583(e)(3). The guidelines recommend 8-14 months’

imprisonment for the Grade C violations Adaway committed because of his

criminal history category of VI. U.S.S.G. § 7B1.4(a).

      The district court did not abuse its discretion in sentencing Adaway to 24

months’ imprisonment because it considered the § 3553(a) factors, and the weight

given those factors was left to its discretion.

AFFIRMED.




                                            4